Tompkins, J.,
delivered the opinion of the Court.
This was a motion, made in the Circuit Court of St. Charles county, to compel the Sheriff to make a deed to Ober. From the evidence reserved in the exceptions, it appears that the land,which he required to be conveyed by the deed, had been purchased at a sale, under execution, in October, 1821, by Shaw and Machatt, and that Ober, in March, 1822, became a creditor of Shade and Ash, to whom the land appears to have belonged, previous to the sale under execution, and that, on the 14th October, 1824, Ober paid into the hands of the Sheriff the purchase money paid by Shaw and Machatt, and ten per centum per year interest thereon, and claimed the land to be conveyed to himself. Several points have been made by the counsel for the Sheriff) which, though they might, in another cause, be material, the Court doe3 not think proper to notice here. It is sufficient to say, that on 11th January, 1822, the act, entitled an act for the relief of debtors and creditors, was repealed, long before Ober paid this money to the Sheriff, for the use of Shaw and Machatt, and before Ober became a judgment creditor. The repealing act provides, that nothing therein contained shall be construed to render invalid, any proceedings had, under the repealed act, before the repealing act. The counsel for Ober contends, that the act repealed is remedial; but, though it be so,' we are not to feign that the act *423of Ober was done before the repeal, when it appears on record to be done after-wards.
Let the judgment of the Circuit Court he affirmed.